Citation Nr: 0302181	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-13 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1946 until 
January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted with which to reopen a claims of entitlement 
to service connection for a right knee disability and for a 
left knee disability.  Both claims were appealed.

Subsequently, in a February 2002 rating action, the RO 
granted entitlement to service connection for a left knee 
disability, for which a 30 percent evaluation was assigned.  
That determination has not since been appealed, and 
accordingly, the claim is not before the Board for appellate 
consideration.

In the July 1999 substantive appeal, the veteran had 
requested a videoconference hearing to be held before a 
Member of the Board.  A January 2003 Report of Contact 
indicates that the veteran withdrew that hearing request.


FINDINGS OF FACT

1.  In rating actions dated in August 1973 and April 1974, 
the RO denied entitlement to service connection for a right 
knee disability.  The RO properly notified the veteran of 
those decisions, and he did not appeal them.

2.  Since the April 1974 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a right knee disability, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim has not been submitted.


CONCLUSION OF LAW

The evidence submitted since the RO's April 1974 decision 
denying entitlement to service connection for a right knee 
disability is not new and material, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2002)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in May 1999 and a 
Supplemental Statement of the Case (SSOC) issued in March 
2002, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In particular, in correspondence from the RO dated in March 
2002, the veteran was given an opportunity to provide any 
additional information or comment following the issuance of 
the March 2002 SSOC.  A January 2003 Report of Contact 
indicates that the veteran wished to withdraw his request for 
a videoconference hearing to be held before a Member of the 
Board, and that he asked that the appeal be forwarded to the 
Board, apparently because he had nothing additional to add to 
the record.  It thus appears that all obtainable evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records include a March 1946 enlistment 
examination, in which the veteran gave a history of a broken 
right leg above the knee, for which he was hospitalized in 
1941.  Clinical evaluation revealed no musculoskeletal 
defects.  A record dated in April 1946 showed complaints of 
pain and swelling of both knees; diagnosis of deformity of 
the right femur due to fracture was made.   A May 1946 record 
reflected that the veteran was unable to do much walking due 
to left knee pain, and that he was being considered for 
discharge.  It was noted that he was seen repeatedly in the 
orthopedic clinic, but that no pathology was found clinically 
or roentgenologically.  The separation examination conducted 
in December 1946 gave a history of a broken right leg in 
1942, but revealed no musculoskeletal defects. 

The veteran filed his initial claim of entitlement to service 
connection for a right knee disability in March 1973.  A VA 
medical record dated in April 1973 shows that the veteran 
complained of right leg aching and discomfort since 1973.  No 
right leg or knee disorder was diagnosed at that time. 

A VA examination conducted in July 1973 includes a diagnosis 
of osteochondritis dissecans, knees, with separation of loose 
bodies, requiring arthrotomy, and with secondary development 
of osteoarthritic change and limitation of motion, right 
knee. 

In an August 1973 rating action, the RO denied entitlement to 
service connection for a right knee disability.  That 
decision was not appealed.

In January 1974, the veteran presented testimony at a hearing 
held at the RO, at which time he stated that he had 
experienced right knee problems in service, which had 
continued from the time of his discharge in 1947 until the 
time of the hearing.  He indicated that surgery of his right 
knee had been performed in 1952.  In April 1974, several lay 
statements were offered for the record, attesting that the 
veteran had suffered knee problems in service.

In an April 1974 rating action, the RO confirmed the August 
1973 denial of service connection for the right knee 
disability.  The veteran was advised of that determination in 
April 1974, and did not appeal the decision.

A VA examination was conducted in December 1982 which 
included diagnoses of: status post arthrotomy, bilateral, for 
osteochondritis and torn cartilage; and osteoarthritis 
dissecans, knees, bilateral. 

In October 1998, the veteran filed to reopen his claim of 
entitlement to service connection for a right knee 
disability.  He stated that he had been receiving VA 
treatment for his knees since 1982 and had undergone right 
knee surgery in 1996.

VA medical records reflect that, in January 1996, right knee 
replacement surgery was performed, and that X-ray films had 
shown severe degenerative joint disease.  The discharge 
summary indicated that the veteran had a long history of knee 
pain, and that he underwent an open meniscectomy in 1953.  
Records dated from 1996 to 1999 document the veteran's 
complaints, including pain, and his rehabilitation and 
treatment following surgery.

By rating action of March 1999, the RO denied entitlement to 
service connection for a right knee disability, determining 
that no new and material evidence had been submitted.

Thereafter, VA medical records dated from 1999 to 2001 were 
submitted for the record which reflect continued complaints 
of right knee pain and document treatment.  A record dated in 
August 2001 included a diagnosis of status post right total 
knee arthroplasty, with good result.  

The VA medical records also include an entry dated in 
September 2001 indicating that the veteran requested a letter 
from a doctor regarding his left knee disability, to support 
his VA claim.  Later in September 2001 a VA doctor offered an 
opinion.  A history was recorded, noting that the veteran 
sustained injuries to both knees while in service, during 
basic training in March 1946.  A history of a fracture of the 
right femur in 1943, which was treated and closed, but which 
resulted in mild posterior bowing and hyperextension of the 
knee, was also noted.  Surgeries in 1953 (removal of right 
lateral meniscus), and 1996 (right total knee arthroplasty) 
were reported.  The doctor then went on to address the 
question of whether the advanced osteoarthritis of the left 
knee (only) was service connected.  The doctor noted that, in 
1952, the veteran had undergone a medial arthrotomy of the 
left knee, and noted that it was unclear whether this was 
done to repair loose bodies or a medial meniscus tear.  The 
doctor stated that careful questioning of the veteran led him 
to believe that the history and subsequent course of advance 
were consistent with the events described, and that the 
benefit of any doubt should be given to the veteran.

By rating action of February 2002, the RO granted entitlement 
to service connection for left knee osteoarthritis, based in 
large part upon the medical opinion provided by the VA doctor 
in September 2001.



III.  Pertinent Law and Regulations

A.  Service Connection

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 
F.3d. 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

B.  Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38  C.F.R. §§ 20.200, 20.302 (2002).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order to reopen the claim.  Evans v. Brown, 
supra.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The VCAA, discussed above, has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2002)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the new provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C.A. 
§ 5108).

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for a right knee 
disability.  

In August 1973 and April 1974 rating actions, the RO denied 
entitlement to service connection for a right knee 
disability, reasoning that the condition was not shown to 
have originated in service or to have been aggravated during 
service.  The veteran was advised of both rating actions and 
did not appeal either of them.  The April 1974 rating action, 
in which it was essentially determined that no new and 
material evidence had been submitted with which to reopen the 
claim, represents the most recent final decision regarding 
this claim.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103.  
Accordingly, the Board must review the evidence submitted 
since the April 1974 decision in order to ascertain whether 
new and material evidence has been submitted addressing the 
critical inquiry of whether the veteran's right knee 
disability was incurred in or aggravated during service.

Having reviewed the record, the Board is unable to identify 
any evidence which is both new and material to the claim on 
appeal.  Since the 1974 rating action, new evidence has been 
received for the record.  This evidence consists of:  (1) VA 
examinations conducted in July 1973 and December 1982 
(although it appears likely that the July 1973 examination 
report was actually of record and previously considered by 
the RO in 1973 and/or 1974, it was not specifically mentioned 
in those rating actions, so it will be considered "new" 
evidence by the Board); (2) VA medical records dated from 
1993 to 2001; and (3) a VA medical opinion dated in September 
2001. 

Having reviewed the record in its entirety, the Board 
observes that none of the evidence received since the April 
1974 rating action reflects that the veteran's currently 
manifested right knee disability had its onset in service or 
was aggravated during service.  Although the evidence 
submitted since 1974 documents the veteran's post-service 
right knee problems, no clinical evidence, either VA or 
private, has established or even suggested that this 
condition had its onset in service or was permanently 
aggravated therein. 

With regard to the VA examinations, although a right knee 
disability was identified during both examinations, no 
opinion was provided regarding the onset or etiology of the 
disability, nor was their any discussion or analysis of the 
relationship between service and the right knee disability.  
Accordingly, the Board is of the opinion that this evidence 
is new, but not material.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

VA medical records dated from 1993 to 2001 are new to the 
record but, as above, are not material to the question of 
whether the veteran's right knee disability was incurred or 
aggravated in service.  In Morton v. Principi, 3 Vet. App. 
508, 509 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

Finally, with respect to the September 2001 VA medical 
opinion.  The record clearly indicates that the veteran 
requested an opinion for VA purposes, regarding his claimed 
left knee disability (only).  Although some history 
pertaining to the veteran's right knee disability was 
provided therein, the opinion itself did not address that 
disability, nor was such opinion requested by the veteran.  
The full text of the opinion clearly establishes that the 
doctor was only providing an opinion regarding the veteran's 
left knee disability.  That opinion, which was new, material, 
and favorable as to the veteran's left knee disability claim, 
ultimately served to reopen and grant the claim of 
entitlement to service connection for a left knee disability.  
However, the opinion is not material to the issue of whether 
the veteran's right knee disability was incurred in or 
aggravated during service.  

The veteran asserts that his right knee problems were either 
incurred or aggravated during service, and that they have 
continued from service until the present time. However, the 
evidence added to the record since April 1974 contains no 
medical evidence or opinion which supports the veteran's 
contentions.  While he may sincerely believe that such a 
relationship exists, lay persons are not considered competent 
to offer medical opinions, and testimony to that effect does 
not provide a basis upon which to reopen a claim for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Routen, Espiritu, supra.

In conclusion, the evidence submitted for the record since 
April 1974 fails to constitute evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  In this case, upon consideration of the 
totality of the evidence both of record prior to and 
following the RO's April 1974 decision, the Board concludes 
that new and material evidence has not been submitted.  The 
claim may therefore not be reopened. 


ORDER

New and material evidence with which to reopen the claim of 
entitlement to service connection for a right knee disability 
has not been submitted.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

